Citation Nr: 1330387	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The last VA examination in connection with the service-connected PTSD was in April 2010.  Since that examination, a May 2010 VA outpatient treatment record notes the Veteran's Global Assessment of Functioning (GAF) score of 45, compared to the score of 50 in the April 2010 VA examination report.  

In addition, the Veteran reported, in a June 2010 statement, that he is getting worse, specifically with regard to angry outbursts, suicidal and homicidal ideation, and limited social activities and friends.  The Veteran also noted he has been told by his treating physician to attend an anger management class, trauma therapy, and a discussion group with Vietnam veterans.  

The Board finds that an additional VA examination is deemed necessary to ascertain the Veteran's current severity and degree of his service-connected PTSD during the appeal period since the April 2010 VA examination more than three years ago.  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.

The Board apologizes for the delay in the adjudication of this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA outpatient treatment records pertaining to the service-connected PTSD from May 2010, the date of the most recent treatment record, to the present.  All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Next, schedule the Veteran for the appropriate VA examination to determine the nature and current severity of his service-connected PTSD.  The relevant documents in the claims file should be made available to the VA examiner for review.  

All indicated studies and tests, deemed necessary by the examiner, should be performed and all pertinent symptomatology should be reported in detail.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the examiner's report.  A rationale should be given for all findings and conclusions expressed.  

The examiner should: (1) comment upon the presence or absence, and the frequency or severity of all symptoms of PTSD; (2) enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning; and (3) provide an opinion as to whether the Veteran's service-connected PTSD results in (a) occupational and social impairment with deficiencies in most areas, such (for example only) as work, family relations, judgment, thinking, or mood due to psychiatric symptomatology; or (b) total occupational and social impairment, and to the extent possible indicate when the level of severity found to exist began.  

If an opinion or the requested information cannot be provided without resorting to speculation, the VA examiner should state so and explain why it would be speculative to respond.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


